UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-09261 Foxby Corp. (Exact name of registrant as specified in charter) 11 Hanover Square, New York, NY 10005 (Address of principal executive offices)(Zipcode) John F. Ramírez, Esq. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:1-212-785-0900 Date of fiscal year end: 12/31 Date of reporting period: 1/1/13 - 6/30/13 Form N-CSRS is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSRS in its regulatory, disclosure review, inspection, and policy making roles. A registrant is required to disclose the information specified by Form N-CSRS and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSRS unless the Form displays a current valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under clearance requirements of 44 U.S.C. sec. 3507. Item 1. Report to Stockholders. PORTFOLIO ANALYSIS June 30, 2013 TOP TEN June 30, 2013 HOLDINGS 1 SSgA Money Market Fund 2 The Home Depot, Inc. 3 Google Inc. 4 Amazon.com, Inc. 5 Franklin Resources, Inc. 6 Berkshire Hathaway, Inc. Class B 7 The Procter & Gamble Company 8 McDonald’s Corp. 9 Wal-Mart Stores, Inc. 10 United Parcel Service, Inc. Top ten holdings comprise approximately 66% of total assets. TOP TEN June 30, 2013 INDUSTRIES 1 Money Market Fund 2 Soap, Detergents, Cleaning Preparations, Perfumes, Cosmetics 3 Retail - Lumber & Other Building Materials Dealers 4 Information Retrieval Services 5 Retail - Catalog & Mail Order Houses 6 Investment Advice 7 Fire, Marine & Casualty Insurance 8 Petroleum Refining 9 Retail - Eating Places 10 Retail - Variety Stores Holdings are subject to change. The above portfolio information should not be considered as a recommendation to purchase or sell a particular security and there is no assurance that any securities will remain in or out of the Fund. TO OUR SHAREHOLDERS June 30, 2013 Dear Fellow Shareholders: It is a pleasure to submit this Foxby Corp. 2013 Semi-Annual report for shareholders and to welcome our new shareholders who find the Fund’s total return investment objective attractive. The Fund uses a flexible strategy in the selection of securities and is not limited by the issuer’s location, industry, or market capitalization. The Fund also may employ aggressive and speculative investment techniques, such as selling securities short and borrowing money for investment purposes, an approach known as “leverage.” The Fund may invest in equity and fixed income securities of both new and seasoned U.S. and foreign issuers, including securities convertible into common stock and debt securities, closed end funds, and mutual funds, and the Fund may also invest defensively in high grade money market instruments. A potential benefit of its closed end structure, the Fund may invest without limit in illiquid investments such as private placements and private companies. Economic and Market Report The Federal Open Market Committee (FOMC) of the Federal Reserve Bank (the “Fed”) issued a statement recently that economic activity in the United States has been expanding at a moderate pace. According to the FOMC, improvement has appeared in labor market conditions, household and business spending, and the housing sector. Yet, the FOMC also perceives the unemployment rate as elevated and fiscal policy as restraining economic growth. Positive for the U.S. economy would be the change in real GDP now projected by the Fed’s board members and bank presidents in the 3.0-3.5% range for 2014, in contrast to the 2.3-2.6% range for 2013. Meanwhile, the global economy continues to disappoint and the World Bank recently reduced its global growth forecast to 2.2% for 2013, down from its prior forecast of 2.4%. The recession in Europe has been particularly challenging and the European Central Bank recently forecasted that the eurozone economy will contract by 0.6% in 2013. In what would appear to be beneficial for financial markets, however, the Fed has indicated that it will keep the funds rate between 0 and 0.25% “at least as long” as the unemployment rate is above 6.5% and inflation one to two years out is projected to remain below 2.5%. Interestingly, the FOMC anticipates that inflation over the medium term likely will run at or below 2%. Financial markets seemed to falter, however, when the FOMC recently qualified its decision to purchase additional agency mortgage-backed securities at a pace of $40 billion per month and longer-term Treasury securities at a pace of $45 billion per month. We continue to anticipate rising investor sentiment due to potential improvement in broad global economic data. We expect that ongoing eurozone financial stress and economic weakness in China and India may be somewhat offset by U.S. strength. Overall equity valuations and dividend yields are still generous and, while less compelling than at the beginning of 2013, higher quality equities appear to offer good value. Current market complacency, however, could exaggerate the downward reaction to a negative market shock from disappointing economic or financial news – such as a European sovereign default. Total Return Strategy In view of these diverging economic conditions, the Fund’s strategy in the first six months of 2013 was to maintain its focus on large, quality companies, in concentrated, individual positions, but with higher cash levels. At June 30, 2013, the Fund’s cash-equivalent position in money market shares comprised approximately 11% of its total assets, as compared to 4% at December 31, 2012. Currently, the Fund’s holdings include some of the largest and best known U.S. companies in the technology, investment management, insurance, and retail industries. As the Fund pursues its total return objective through its flexible investment approach, these holdings and allocations are subject to substantial change at any time. The Fund’s strategy resulted in a net asset value total return (equal to the change in net asset value per share plus the reinvested cash distribution paid during the period) for the first half of the year of 11.00% with a market return (based on the market price per share) for the Fund’s shares of 13.10%, as compared to a 13.82% total return for the Standard & Poor’s 500 Index, and the market price discount to net asset value diminished over the period. Our current view of financial conditions continues to suggest that the Fund may benefit during the remainder of 2013 from its flexible portfolio approach, investing opportunistically in a variety of markets, and employing aggressive and speculative investment techniques as deemed appropriate. We thank you for investing in the Fund and share your enthusiasm for the Fund, as evidenced by the fact that affiliates of the Investment Manager own approximately 24% of the Fund’s shares. We look forward to serving your investment needs over the years ahead. Sincerely, Thomas B.Winmill Chairman, Investment Policy Committee 1 SCHEDULE OF PORTFOLIO INVESTMENTS June 30, 2013 (Unaudited) Financial Statements Common Stocks (88.57%) Shares Cost Value Fire, Marine & Casualty Insurance (6.47%) Berkshire Hathaway, Inc. Class B (a) $ $ Information Retrieval Services (7.27%) Google Inc. (a) Investment Advice (6.74%) Franklin Resources, Inc. National Commercial Banks (4.09%) Wells Fargo & Company Operative Builders (2.69%) Toll Brothers, Inc. (a) Petroleum Refining (5.49%) Chevron Corp. Exxon Mobil Corp. Pharmaceutical Preparations (3.12%) AstraZeneca PLC Retail - Catalog & Mail Order Houses (6.88%) Amazon.com, Inc. (a) Retail Consulting and Investment (0%) Amerivon Holdings LLC (a) (b) 0 0 Retail - Eating Places (4.91%) McDonald’s Corp. Retail - Lumber & Other Building Materials Dealers (8.96%) The Home Depot, Inc. Retail - Variety Stores (4.68%) Wal-Mart Stores, Inc. Services - Business Services (2.73%) Accenture plc Services - Prepackaged Software (3.42%) Microsoft Corp. Soap, Detergents, Cleaning Preparations, Perfumes, Cosmetics (10.39%) Church & Dwight Co., Inc. Ecolab Inc. The Procter & Gamble Company Surgical & Medical Instruments & Apparatus (3.61%) 3M Company See notes to financial statements. 2 SCHEDULE OF PORTFOLIO INVESTMENTS June 30, 2013 (Unaudited) Financial Statements Common Stocks (concluded) Shares Cost Value Trucking & Courier Services (4.28%) United Parcel Service, Inc. $ $ Wholesale - Drugs, Proprietaries & Druggists’ Sundries (2.84%) McKesson Corp. Total common stocks PREFERRED STOCKS (1.56%) Retail Consulting and Investment (1.56%) Amerivon Holdings LLC (b) MONEY MARKET FUND (11.66%) SSgA Money Market Fund, 7 day annualized yield 0.01% Total investments (101.79%) $ Liabilities in excess of other assets (-1.79%) ) Net assets (100.00%) $ (a)Non-income producing. (b)Illiquid and/or restricted security that has been fair valued. See notes to financial statements. 3 STATEMENT OF ASSETS AND LIABILITIES (Unaudited) Financial Statements June 30, 2013 Assets Investments at value (cost $4,771,899) $ Dividends receivable Other assets Total assets Liabilities Payables Accrued expenses Investment management fee Administrative services Total liabilities Net Assets $ Net Asset Value Per Share (applicable to 2,610,050 shares outstanding: 500,000,000 shares of $.01 par value authorized) $ Net Assets Consist of Paid in capital $ Accumulated undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments f $ See notes to financial statements. 4 STATEMENT OF OPERATIONS (Unaudited) Financial Statements Six Months Ended June 30, 2013 Investment Income Dividends $ Total investment income Expenses Investment management Administrative services Directors Other Total expenses Net investment income Realized and Unrealized Gain (Loss) Net realized gain on investments Unrealized appreciation on investments Net realized and unrealized gain Net increase in net assets resulting from operations $ See notes to financial statements. 5 STATEMENTS OF CHANGES IN NET ASSETS (Unaudited) Financial Statements Six Months Ended June 30, 2013 Year Ended December 31,2012 Operations Net investment income (loss) $ $ ) Net realized gain (loss) ) Unrealized appreciation Net increase in net assets resulting from operations Distributions to Shareholders Net investment income - ) Tax return of capital - ) Total distributions - ) Total increase in net assets Net Assets Beginning of period End of period $ $ End of period net assets include undistributed net investment income $ $ - See notes to financial statements. 6 NOTES TO FINANCIAL STATEMENTS June 30, 2013 (Unaudited) Financial Statements 1.ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Foxby Corp., a Maryland corporation registered under the Investment Company Act of 1940, as amended (the “Act”), is a non-diversified, closed end management investment company whose shares are quoted over the counter under the ticker symbol FXBY. The Fund’s non-fundamental investment objective is total return which it may seek from growth of capital and from income in any security type and in any industry sector. The Fund retains Midas Management Corporation as its Investment Manager. The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”), which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Subsequent events, if any, through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Valuation of Investments – Portfolio securities are valued by various methods depending on the primary market or exchange on which they trade. Most equity securities for which the primary market is in the United States are valued at the official closing price, last sale price or, if no sale has occurred, at the closing bid price. Most equity securities for which the primary market is outside the United States are valued using the official closing price or the last sale price in the principal market in which they are traded. If the last sale price on the local exchange is unavailable, the last evaluated quote or closing bid price normally is used. Certain of the securities in which the Fund may invest are priced through pricing services that may utilize a matrix pricing system which takes into consideration factors such as yields, prices, maturities, call features, and ratings on comparable securities. Bonds may be valued according to prices quoted by a bond dealer that offers pricing services. Open end investment companies are valued at their net asset value. Foreign securities markets may be open on days when the U.S. markets are closed. For this reason, the value of any foreign securities owned by the Fund could change on a day when shareholders cannot buy or sell shares of the Fund. Securities for which market quotations are not readily available or reliable and other assets may be valued as determined in good faith by the Investment Manager under the direction of or pursuant to procedures established or approved by the Fund’s Board of Directors, called fair value pricing. Due to the inherent uncertainty of valuation, fair value pricing values may differ from the values that would have been used had a readily available market for the securities existed. These differences in valuation could be material. A security’s valuation may differ depending on the method used for determining value. The use of fair value pricing by the Fund may cause the net asset value of its shares to differ from the net asset value that would be calculated using market prices. A fair value price is an estimate and there is no assurance that such price will be at or close to the price at which a security is next quoted or next trades. Foreign Currency Translation – Securities denominated in foreign currencies are translated into U.S. dollars at prevailing exchange rates. Realized gain or loss on sales of such investments in local currency terms is reported separately from gain or loss attributable to a change in foreign exchange rates for those investments. Short Sales – The Fund may sell a security short it does not own in anticipation of a decline in the market value of the security. When the Fund sells a security short, it must borrow the security sold short and deliver it to the broker/dealer through which it made the short sale. The Fund is liable for any dividends or interest paid on securities sold short. A gain, limited to the price at which the Fund sold the security short, or a loss, unlimited in size, will be recognized upon the termination of the short sale. Securities sold short result in off balance sheet risk as the Fund’s ultimate obligation to satisfy the terms of a sale of securities sold short may exceed the amount recognized in the Statement of Assets and Liabilities. Derivatives – The Fund may use derivatives for a variety of reasons, such as to attempt to protect against possible changes in the value of its portfolio holdings or to generate potential gain. Derivatives are financial instruments that derive their values from other securities or commodities, or that are based on indices. Derivative instruments are marked to market with the change in value reflected in unrealized appreciation or depreciation. Upon disposition, a realized gain or loss is recognized accordingly, except when taking delivery of a security underlying a contract. In these instances, the recognition of gain or loss is postponed until the disposal of the security underlying the contract. Risk may arise as a result of the potential inability of the counterparties to meet the terms of their contracts. Derivative instruments include written options, purchased options, futures contracts, forward foreign currency exchange contracts, and swap agreements. 7 NOTES TO FINANCIAL STATEMENTS (Unaudited) continued Financial Statements Investments in Other Investment Companies – The Fund may invest in shares of other investment companies (the “Acquired Funds”) in accordance with the Act and related rules. Shareholders in the Fund bear the pro rata portion of the fees and expenses of the Acquired Funds in addition to the Fund’s expenses. Expenses incurred by the Fund that are disclosed in the Statement of Operations do not include fees and expenses incurred by the Acquired Funds. The fees and expenses of the Acquired Funds are reflected in the Fund’s total returns. Investment Transactions – Investment transactions are accounted for on the trade date (the date the order to buy or sell is executed). Realized gains or losses are determined by specifically identifying the cost basis of the investment sold. Investment Income – Dividend income is recorded on the ex-dividend date or in the case of certain foreign securities, as soon as practicable after the Fund is notified. Interest income is recorded on the accrual basis. Taxes withheld on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. Expenses – Expenses deemed by the Investment Manager to have been incurred solely by the Fund are charged to the Fund. Expenses deemed by the Investment Manager to have been incurred jointly by the Fund and one or more of the investment companies for which the Investment Manager or its affiliates serve as investment manager, an internally managed investment company with substantially similar officers and directors, and other entities are allocated on the basis of relative net assets, except where a more appropriate allocation can be made fairly in the judgment of the Investment Manager. Expense Reduction Arrangement – Through arrangements with the Fund’s custodian and cash management bank, credits realized as a result of uninvested cash balances are used to reduce custodian expenses. No credits were realized by the Fund during the periods covered by this report. Distributions to Shareholders – Distributions to shareholders are determined in accordance with income tax regulations and are recorded on the ex-dividend date. Income Taxes – No provision has been made for U.S. income taxes because the Fund’s current intention is to continue to qualify as a regulated investment company under the Internal Revenue Code (the “IRC”) and to distribute to its shareholders substantially all of its taxable income and net realized gains. Foreign securities held by the Fund may be subject to foreign taxation. Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the foreign markets in which the Fund invests. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. The Fund has reviewed its tax positions and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on federal, state, and local income tax returns for open tax years (2010-2012) or expected to be taken in the Fund’s 2013 tax returns. 2.FEES AND TRANSACTIONS WITH RELATED PARTIES The Fund has retained the Investment Manager pursuant to an investment management agreement. Under the terms of the investment management agreement, the Investment Manager receives a fee payable monthly for investment advisory services at an annual rate of 0.95% of the Fund’s Managed Assets. “Managed Assets” means the average weekly value of the Fund’s total assets minus the sum of the Fund’s liabilities, which liabilities exclude debt relating to leverage, short term debt, and the aggregate liquidation preference of any outstanding preferred stock. Pursuant to the investment management agreement, the Fund reimburses the Investment Manager for providing at cost certain administrative services comprised of compliance and accounting services. For the six months ended June 30, 2013, the Fund incurred total administrative costs of $11,752, comprised of $6,314 and $5,438 for compliance and accounting services, respectively. Certain officers and directors of the Fund are officers and directors of the Investment Manager. 3.DISTRIBUTIONS TO SHAREHOLDERS AND DISTRIBUTABLE EARNINGS The Fund paid a distribution in the amount of $26,101 for the year ended December 31, 2012 comprised of ordinary income and a tax return of capital of $15,598 and $10,503, respectively. There were no distributions paid by the Fund during the six months ended June 30, 2013. As of December 31, 2012, the components of distributable earnings on a tax basis were as follows: Capital loss carryover $ ) Unrealized appreciation $ ) 8 NOTES TO FINANCIAL STATEMENTS (Unaudited) continued Financial Statements Federal income tax regulations permit post-October net capital losses, if any, to be deferred and recognized on the tax return of the next succeeding taxable year. Capital loss carryovers are calculated and reported as of a specific date. Results of transactions and other activity after that date may affect the amount of capital loss carryovers actually available for the Fund to utilize under the IRC and related regulations. Under the IRC, capital losses incurred in taxable years beginning after December 22, 2010, are allowed to be carried forward indefinitely and retain the character of the original loss. The Fund has a net capital loss carryover as of December 31, 2012 of $3,495,202, of which $370,446 of short term and $113,400 of long term losses may be carried forward indefinitely, and $211,845, $1,033,623, $964,048, and $801,840 expires in 2013, 2016, 2017, and 2018, respectively. 4.VALUE MEASUREMENTSGAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: • Level 1 –unadjusted quoted prices in active markets for identical assets or liabilities including securities actively traded on a securities exchange. • Level 2 –observable inputs other than quoted prices included in level 1 that are observable for the asset or liability which may include quoted prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. • Level 3 –unobservable inputs for the asset or liability including the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, for the security, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for investments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing investments are not necessarily an indication of the risk associated with investing in those securities. The following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis: Equity securities (common and preferred stock) – Most publicly traded equity securities are valued normally at the most recent official closing price, last sale price, evaluated quote, or closing bid price. To the extent these securities are actively traded and valuation adjustments are not applied, they may be categorized in level 1 of the fair value hierarchy. Preferred stock and other equities on inactive markets or valued by reference to similar instruments may be categorized in level 2. Restricted and/or illiquid securities – Restricted and/or illiquid securities for which quotations are not readily available or reliable may be valued with fair value pricing as determined in good faith by the Investment Manager under the direction of or pursuant to procedures established by the Fund’s Board of Directors. Restricted securities issued by publicly traded companies are generally valued at a discount to similar publicly traded securities. Restricted or illiquid securities issued by nonpublic entities may be valued by reference to comparable public entities or fundamental data relating to the issuer or both or similar inputs. Depending on the relative significance of valuation inputs, these instruments may be classified in either level 2 or level 3 of the fair value hierarchy. 9 NOTES TO FINANCIAL STATEMENTS (Unaudited) continued Financial Statements The following is a summary of the inputs used as of June 30, 2013 in valuing the Fund’s assets. Refer to the Schedule of Portfolio Investments for detailed information on specific investments. ASSETS Level 1 Level 2 Level 3 Total Investments, at value COMMON STOCKS Fire, Marine & Casualty Insurance $ $
